• Dargan, Ch.
I concur in the judgment of the Court in this case, but not in all the reasoning by which it is sustained. The gift of the use or services of a slave is equivalent to giving an *271estate in such slave, whether for life or in fee. Phillis was well bequeathed to Mrs. Hardwicke, as the bequest took effect before the Act of 1841 was passed. The gift of the services of Martha to Phillis for her life was a bequest of an estate in Martha to Phillis for her life. A gift to a slave operates as a gift to the master and vests the title in him. Mrs. Hardwicke was, there ■ fore, entitled to both Phillis and Martha, under the bequests of the will. I concur in this decree, on the ground that there was a derelection of these slaves on the part of Mrs. Hardwicke, their legal owner, and that the title was in the defendants as their captors under the provisions of the Act of 1800,

Decree reversed.